Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Remarks
In view of the appeal brief filed on 10/28/2020, PROSECUTION IS HEREBY REOPENED.  A new grounds of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

Supervisory Patent Examiner, Art Unit 2153.
Alford Kindred 

Claims 1-20 have been examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Nell et al. [US 20170357637]. 

With respect to claim 1, Nell teaches a system for providing search results relevant to a qualitative term for an attribute of a product, the system comprising:
a machine-readable medium having instructions stored thereon, which, when executed by a processor ([0051] a computer-based system, processor-containing system, or other system that can fetch the instructions from the instruction execution system, apparatus, or device and execute the instructions), causes the system to perform operations comprising:
identifying historical user interactions [e.g. contextual information] with historical search results [e.g. prior interactions (e.g., dialogue) between the digital assistant and the user] ([0083] digital assistant client module 229 provides the contextual information to determine how to prepare and deliver outputs to the user. Contextual information is referred to as context data. 
[0221] the contextual information includes, for example, user preferences, hardware, and/or software states of the user device, sensor information collected before, during, or shortly after the user request, prior interactions (e.g., dialogue) between the digital assistant and the user, and the like. Contextual information is, in dynamic, and changes with time, location, content of the dialogue, and other factors) for the product [e.g. restaurant reservation] returned in response to historical search queries ([0238] in order to complete a structured query, task flow processing module 736 needs to initiate additional dialogue with the user in order to obtain additional information, and/or disambiguate potentially ambiguous utterances. When such interactions are necessary, task flow processing module 736 invokes dialogue flow processing module 734 to engage in a dialogue with the user. In some examples, dialogue flow processing module 734 determines how (and/or when) to ask the user for the additional information and receives and processes the user responses. The questions are provided to and answers are received from the users through I/O processing module 728. In some examples, dialogue flow processing module 734 presents dialogue output to the user via audio and/or visual output, and receives input from the user via spoken or physical (e.g., clicking) responses. Continuing with the example above, when task flow processing module 736 invokes dialogue flow processing module 734 to determine the "party size" and "date" information for the restaurant reservation," dialogue flow processing module 734 generates questions such as "For how many people?" and "On which day?" to pass to the user. Once answers are received from the user, dialogue flow processing module 734 then populates the structured query with the missing information, or pass the information to task flow processing module 736 to complete the missing information from the structured query), each of the historical search queries comprising the qualitative term ([0236] natural language process module 732 is configured to determine one or more criteria defined in the user speech input. The one or more criteria are identified based on recognizing conditional terms (e.g., "when," "if" "once," "upon," etc.) in the user speech input. In some examples, determining the one or more criteria includes determining quantitative criteria corresponding to ambiguous qualitative phrases in the user speech input. For example, natural language process module 732 is configured to access one or more knowledge sources to determine that the ambiguous qualitative phrase "too hot" in the user speech input corresponds to the quantitative criteria of "greater than 90 degrees Fahrenheit.");
determining a quantitative range associated with the qualitative term for the product based on values for the attribute of the product identified from information about the product from the historical search results ([0233] natural language processing module 732 populates some parameters of the structured query with received contextual information.
 [0236] the one or more knowledge sources can, for example, include look-up tables that map qualitative terms (e.g., adjectives) to specific values or ranges of measurable characteristics. The one or more knowledge sources are stored on the 
receiving a query for the product that includes the qualitative term [e.g. sushi restaurant near me] ([0233] natural language processing module 732 populates some parameters of the structured query with received contextual information….if the user requested a sushi restaurant "near me," natural language processing module 732 populates a [location] parameter in the structured query with GPS coordinates from the user device);
storing an association between the qualitative term and the quantitative range ([0236] look-up tables that map qualitative terms (e.g., adjectives));
	performing, in response to the query including the qualitative term [e.g. near me], a search that identifies search results relevant to the qualitative term by identifying the search results in which the product has a value within the quantitative range ([0233] natural language processing module 732 generates a partial structured query for the restaurant reservation domain, the user's utterance contains insufficient information to complete the structured query associated with the domain. Therefore, other necessary parameters such as [Party Size] and [Date] is not specified in the structured query based on the information currently available. In some examples, natural language processing module 732 populates some parameters of the structured query with received contextual information. For example, in some examples, if the user requested a sushi restaurant "near me," natural language processing module 732 populates a [location] parameter in the structured query with GPS coordinates from the user device); 
and presentation in response to the query ([0242] the generated response is output as a speech output. In these examples, the generated response is sent to speech synthesis module 740 (e.g., speech synthesizer) where it can be processed to synthesize the dialogue response in speech form. In yet other examples, the generated response is data content relevant to satisfying a user request in the speech input). 

With respect to dependent claim 2, Nell further teaches wherein the operations further comprise updating the quantitative range at a regular interval to account for more recent historical user interactions that involve the product ([0279-0280] the user intent is disambiguated based on the operating states of the candidate devices. In particular, the operating state of each of the one or more candidate devices is obtained. In some examples, the operating state is obtained from the data structure. In some examples, the devices of the established location transmit their operating states (e.g., periodically or when a change in operating state occurs) to the user device and the operating states is updated in the data structure. Referring back to the example where the discourse input is "Open the door," the operating states of the garage door (e.g., node 926) and the back door (e.g., node 928) are obtained from the data structure. The operating states indicate, for example, that the garage door is already open but the back door is locked. Because the garage door is already open, it is 
The user intent is disambiguated based on the salience of each action associated with the respective candidate user intent….).

With respect to dependent claim 3, Nell further teaches wherein identifying the qualitative term is based on a threshold number of historical user interactions that include the qualitative term and the product ([0318] a determination is made from the received data of block 1112 whether the criterion is satisfied. In particular, the received data is analyzed to determine whether the criterion is satisfied. For example, the received data indicates that the thermostat is detecting a temperature of 84 degrees. Based on the discourse input "Close the blinds when it reaches 80 degrees," the criterion is detecting a temperature of the thermostat that is equal to or greater than the reference temperature of 80 degrees. In this example, a determination is made from the received data that the criterion has been satisfied).

With respect to dependent claim 4, Nell further teaches wherein the information about the historical user interactions is limited to a specific country, region, or user ([0327] processing unit 1208 is further configured to determine (e.g., with determining unit 1212) a relative position of a user with respect to a region in the 

With respect to dependent claim 5, Nell further teaches wherein the operations further comprise verifying with a user of the networked service whether to limit the search results using the quantitative range ([0281] prompting the user for additional information to disambiguate the user intent is performed as a last resort only when the user intent cannot be disambiguated based on other available sources of information (e.g., contextual information, operating state of the candidate device, salience of the action, position of the user, etc.). For example, a determination is made as to whether the two or more candidate user intents are disambiguated based on information accessible to the user device. Dialogue requesting for additional information is outputted only in response to determining that the two or more candidate user intents cannot be disambiguated based on information accessible to the user device).

With respect to dependent claim 6, Nell further teaches wherein the information about the historical user interactions comprises at least one of: user views, user clicks, or user purchases ([0238] the questions are provided to and answers are received from the users through I/O processing module 728. In some examples, dialogue flow processing module 734 presents dialogue output to the user via audio and/or visual output, and receives input from the user via spoken or physical (e.g., clicking) responses).

wherein the operations further comprise identifying a plurality of qualitative terms in the historical user interactions involving the product, determining a respective quantitative range for each of the qualitative terms, and adjusting boundaries for the quantitative ranges so that the quantitative ranges do not numerically overlap ([0236] determining the one or more criteria includes determining quantitative criteria corresponding to ambiguous qualitative phrases in the user speech input. For example, natural language process module 732 is configured to access one or more knowledge sources to determine that the ambiguous qualitative phrase "too hot" in the user speech input corresponds to the quantitative criteria of "greater than 90 degrees Fahrenheit." The one or more knowledge sources can, for example, include look-up tables that map qualitative terms (e.g., adjectives) to specific values or ranges of measurable characteristics. The one or more knowledges sources are stored on the digital assistant system (e.g., in memory 702) or on a remote system. In some examples, the one or more criteria are associated with a device of an established location. Natural language process module 732 is configured to determine the device associated with the one or more criteria using ontology 760, vocabulary index 744, and one or more data structures stored in user data 748.
[0248] the discourse input is "Set the thermostat to sixty." In this example, the discourse input is ambiguous with respect to defining the device for performing the requested action. Specifically, in the context of an established location, such as the user's home, there can be several devices associated with the term "thermostat," such as a central heating unit, a bedroom space heater, or a living room air conditioning unit. 

Regarding claims 8-20; the instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155.  The examiner can normally be reached on Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SOHEILA G DAVANLOU
Examiner
Art Unit 2153


/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153